Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 9, and 18 are allowable over the prior art of record.
-- Claims 2-8 are allowable in view of their dependency from claim 1.
-- Claims 10-17 are allowable in view of their dependency from claim 9.
-- Claims 19-20 are allowable in view of their dependency from claim 18.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“in response to determining the selected one of the plurality of image studies is not applicable for processing by the artificial intelligence system based on the at least one of the plurality of inclusion rules, update the workflow status associated with the selected one of the plurality of image studies to a second status to make the selected one of the plurality of images studies available for claiming by a manual reviewer or another artificial intelligence system”.

	The relevant closest prior art of record, Hernandez et al, (US-PGPUB 2008/0140723) discloses an automating and managing workflow for image analysis studies within an enterprise-wide, diagnostic healthcare environment, (Par. 0002), a system for selectively processing image studies, (see at least: Figs. 1-2, Par. 0021,  “healthcare enterprise system”), the system comprising: a non-transitory computer-readable medium storing a plurality of inclusion rules, the plurality of inclusion rules related to an applicability of an image study for processing by the artificial intelligence system; and an electronic processor, (see at least: Figs. 1-2, Par. 0021,  “healthcare enterprise system”. The computer in each station implicit the program, and processor), configured to: access a plurality of image studies awaiting review, (see at least: Par. 0031, an acquisition device in one facility can receive and access patient information that has been compiled from multiple facilities and multiple HIS/RIS/PACS systems. Further, Par. 0038, discloses that Acquisition of Images 5 process shown in FIG. 2a acquires, transmits, and reformats as necessary the new images which require analysis, such as locating and transmitting images, studies, reports, and other data to the determined destinations, [i.e., the one or more determined destinations implicitly access a plurality of image studies awaiting review]); select one of the plurality of image studies and update a workflow status associated with the selected one of the plurality of image studies to a first status indicating that the one of the plurality of image studies has been claimed for review, (Fig. 2a, 2b, and Par. 0038-0039, as images, studies, reports, and other data are located, assembled, and transmitted to the determined destinations, [i.e., the one of the plurality of image studies is implicitly selected, “located”], the status of this activity is monitored by the Virtual Workflow Manager, and when all the historical and current data has been pre-fetched and sent to the destination, an image analysis study is ready to be claimed, [i.e., the Virtual Workflow Manager implicitly updates a workflow status associated with the selected one of the plurality of image studies to a first status indicating that the one of the plurality of image studies has been claimed for review, “an image analysis study is ready to be claimed”]); and apply at least one of the plurality of inclusion rules to the selected one of the plurality of image studies, (see at least: Par. 0040, Accuracy of data entry is important to automated routing of worklist studies and the related image, because the routing rules examine the data and route studies accordingly. A routing rule may be based on the ordering physician's name, the modality of the study order being ordered, the location of the original imaging device, or even possibly the patient's insurance carrier, [i.e., implicitly applying at least of the routing rule to the selected one of the plurality of image studies]). However, while disclosing the applying at least of the routing rule to the selected one of the plurality of image studies; Hernandez et al fails to teach or suggest, either alone or in combination with the other cited references, the artificial intelligence system; and determining whether the selected one of the plurality of image studies is applicable for processing by the artificial intelligence system; and in response to determining the selected one of the plurality of image studies is applicable for processing by the artificial intelligence system based on the at least one of the plurality of inclusion rules, process the image study with the artificial intelligence system; and in response to determining the selected one of the plurality of image studies is not applicable for processing by the artificial intelligence system based on the at least one of the plurality of inclusion rules, update the workflow status associated with the selected one of the plurality of image studies to a second status to make the selected one of the plurality of images studies available for claiming by a manual reviewer or another artificial intelligence system.
A further prior art of record, Glaser-Seidnitzer, (US-PGPUB 2008/0172249) discloses conducting the radiological procedure by employing a rule-based algorithm that acts upon the medical information. Glaser-Seidnitzer further discloses accessing a plurality of image studies awaiting review, (see at least: Par. 0025, medical personnel at all of the interconnected facilities may efficiently access the current patient data); and selecting one of the plurality of image studies, (Par. 0027, procedures may be related to examining or acquire images of a particular anatomical structure or body area of a patient, [i.e., implicitly selecting or acquiring at least one of the plurality of image studies, “e.g., one or more images of a particular anatomical structure or body area of a patient”]); and 
apply at least one of the plurality of inclusion rules to the selected one of the plurality of image studies to determine whether the selected one of the plurality of image studies is applicable for processing by the artificial intelligence system, (see at least: Par. 0031-0034, tailored protocol, as well as individual protocol items, may be automatically determined by a rule-based system or algorithm. The set of rules by which to automatically select a protocol may include an If-Then-Else routine and resemble the following format: IF . . . THEN . . . OTHERWISE (IF THEN ELSE), [i.e., apply at least one of the plurality of inclusion rules to the selected one of the plurality of image studies, to implicitly determine whether the selected one of the plurality of image studies is applicable for processing by the artificial intelligence system]); and in response to determining the selected one of the plurality of image studies is applicable for processing by the artificial intelligence system based on the at least one of the plurality of inclusion rules, process the image study with the artificial intelligence system, (see at least: Par. 0034-0035, more specifically, a general rule to select an appropriate protocol may be: IF "procedure=anatomical structure" AND "patient characteristic" THEN "use specific protocol." Hence, the logic rules may accept an anatomical structure to be examined and a patient characteristic as input to automatically select an appropriate protocol. Other algorithms may be used. For example, learned algorithms may be used, [i.e., in response to determining the selected one of the plurality of image studies is applicable for processing, (“IF "procedure=anatomical structure" AND "patient characteristic"), the logic rules, “learned algorithms “, may accept an anatomical structure to be examined and a patient characteristic as input to automatically select an appropriate protocol, “process the image study with the artificial intelligence system”). However, while disclosing the general rule to select an appropriate protocol may be: IF "procedure=anatomical structure" AND "patient characteristic" THEN "use specific protocol, where the logic rules, “learned algorithms “, may accept an anatomical structure to be examined; Glaser-Seidnitzer fails to teach or suggest, either alone or in combination with the other cited references, at least the limitation: “in response to determining the selected one of the plurality of image studies is applicable for processing by the artificial intelligence system based on the at least one of the plurality of inclusion rules, process the image study with the artificial intelligence system”.

An additional prior art of record, De Swarte, (US-PGPUB 2018/0329609) discloses a system for selectively processing image studies with an artificial intelligence system, (see at least: Fig. 13), the system comprising: a non-transitory computer-readable medium storing a plurality of inclusion rules, the plurality of inclusion rules related to an applicability of an image study for processing by the artificial intelligence system, (see at least: Fig. 1, and Par. 0043); and an electronic processor, (see at least: Par. 0051, “at least one processor”), configured to: access a plurality of image studies awaiting review; and selecting one of the plurality of image studies, (see at least: Fig. 13, and Par. 0148, the data loading 136 can be configured to retrieve and load (e.g., in cache 134) relevant native medical images or DICOM instances from one or more external data stores 130 for processing by the image processing components, [i.e., implicitly accessing a plurality of image studies awaiting review]. The scheduling component 1302 can aim to retrieve and make available the native medical images in an order in which they will be displayed, [i.e., selecting one of the pluralities of image studies]); apply at least one of the plurality of inclusion rules to the selected one of the plurality of image studies to determine whether the selected one of the plurality of image studies is applicable for processing by the artificial intelligence system, (see at least: 0149, the data scheduling component 1302 can be configured to retrieve native medical images according to the identified 3D compatible subsets, [i.e., applying at least one of the plurality of inclusion rules, implicitly to determine whether the selected one of the plurality of image studies is applicable for processing by the artificial intelligence system]); and in response to determining the selected one of the plurality of image studies is applicable for processing by the artificial intelligence system based on the at least one of the plurality of inclusion rules, process the image study with the artificial intelligence system, (see at least: Par. 0149, in this regard, the data scheduling component 1302 can direct the data loading component 132 to load complete loading of a first 3D compatible subset before loading a second 3D compatible subset, [i.e., in response to determining the selected one of the plurality of image studies is applicable for processing by the artificial intelligence system based on the at least one of the plurality of inclusion rules]; and Par. 0155, discloses the machine learning component 1304 can examine the entirety or a subset of the data to which it is granted access, [i.e., process the image study with the artificial intelligence system]). However, while disclosing that the data scheduling component 1302 can apply at least one of the compatibility rule for determining applicability processing by the artificial intelligence system, where the machine learning component 1304 can examine the entirety or a subset of the data to which it is granted access; De Swarte fails to teach or suggest, either alone or in combination with the other cited references, at least the limitation: “in response to determining the selected one of the plurality of image studies is applicable for processing by the artificial intelligence system based on the at least one of the plurality of inclusion rules, process the image study with the artificial intelligence system”.

Another prior art of record, Steigauf et al, (US-PGPUB 2016/0350919), discloses the data assignment system 250 also may use a set of assignment logic and rules 254 to determine the appropriate assignment of studies to the respective evaluators, which may be affected by the results data from the machine learning system 230, [i.e., apply at least one of the plurality of inclusion rules to the selected one of the plurality of image studies to determine the appropriate assignment of studies to the respective evaluators], (Par. 0038). Steigauf et al further discloses using the image and non-image data associated with the medical imaging study, [i.e., one or more rules], such that the trained image data recognition algorithm operates to identify anatomical features and applicable learning models that are suitable for the particular image (operation 540), (see at least: Fig. 5, and Par. 0050-0051). However, while disclosing that the trained image data recognition algorithm operates to identify anatomical features and applicable learning models that are suitable for the particular image, [i.e., apply at least one of the plurality of inclusion rules]; Steigauf et al fails to teach or suggest, either alone or in combination with the other cited references, at least the following limitation(s): “in response to determining the selected one of the plurality of image studies is applicable for processing by the artificial intelligence system based on the at least one of the plurality of exclusion rules, processing the image study with the artificial intelligence system; and in response to determining the selected one of the plurality of image studies is not applicable for processing by the artificial intelligence system based on the at least one of the plurality of exclusion rules, updating the workflow status associated with the selected one of the plurality of image studies to a second status to make the selected one of the plurality of images studies available for claiming by a manual reviewer or another artificial intelligence system”.

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 1. As such, claim 9 is in condition for allowance, for at least similar reasons

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 1. As such, claim 18 is in condition for allowance, for at least similar reasons



Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Nakamura et al, (US-PGPUB 2019/0156947) discloses processes patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes) to classify and characterize data, and stores the results of the executed algorithms, (Par. 0013) 

-- Dekel et al, (US-PGPUB 2013/0129165), discloses an artificial neural network and/or other adaptive processing model can be used by the machine learning engine 330 to select an appropriate hanging protocol 340 based on available image header information, inter-image study information, and saved prior information, (Par. 0074)

-- Cooke et al, (US Patent 6,574,629), discloses the reviewing stations also perform automatic worklist generation and updates as relevant studies arrive, (col. 11, lines 41-43). The network gateway executes PACS software modules in order to receive the images, to determine where on the PACS that each study/image should be routed based on predetermined routing rules, and to route the studies directly to the appropriate location automatically, (col. 15, lines 56-65).

-- Sorenson et al, (US-PGPUB 20180137244), discloses the artificial intelligence finding can have a red light, yellow light green light indicator to show in the patient list or in each image presentation panel that shows the status and overall output finding from engines, such as good, fair, bad, run or not run, (Par. 0170). The machine learned workflow system can automatically load image data to specific workflows in the areas listed below. The machine learned workflow system can review image data and determine the workflow based on the image data in the areas listed below, (Par. 0230)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        04/28/2022